Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an input module”, “a filter module”, “a grammar defining module”  and “an aesthetic design language creation module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer of paragraph 0085 as published.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by sEditor: A Prototype for a Sign Language Interfacing System to Yi et al., hereinafter, “Yi”.
Claim 1. A method for creating an aesthetic design language using a plurality of gestures, the method comprising a processor implemented steps of: providing a human model of a user as an input, wherein the human model is a representation of human body comprising body parts as sticks and body joints as rivets; Yi [Fig 3] teaches we use a tree structure (see Fig. 3) to design algorithms for the movements of the body parts that are connected, and thus, the movements of a parent node in the tree will propagate to all of its child nodes (children)

generating a plurality of forms from the human model using a form generator, wherein the plurality of forms are all the possible forms that can be generated from the human model based on the user's physical constraints; Yi [Introduction] teaches using the virtual body and focusing on the creation of natural hand configurations and the application of body joint motion constraints, virtual gestures are created by controlling the movements of
the functional components.
Yi [A. Modeling the Human Body], B. Simulation of Body Motion 1) Simulations of the Hand Configurations and Motions and 2. Modeling the Upper and Lower Parts of the Body, 1) Representation of Body Posture, pages 501-504
filtering out the plurality of forms using a human assisted socio-techno engine to generate a corpus of the plurality of forms and the plurality of gestures, wherein the plurality of gestures are made using one or more plurality of forms; Yi  [V. Creating Virtual Gestures A. Parametric Representation of Human Gestures], pages 503-505
classifying the filtered plurality of forms into aesthetically compliant candidates; Yi [Modeling the Human Body] teaches the first step in human body modeling is the classification of body parts according to their contributions to gestures and signing.
defining a grammar in spatial domain and temporal domain corresponding to a plurality of aesthetically designed gestures; Yi [Conveying Linguistic Meaning] teaches a signer of a particular sign language makes gestures according to the grammar of that sign language; an avatar can also imitate this process by following commands on the movements of the virtual body parts if these movements are designed to abide by grammatical rules of that sign language. Thus, a virtual gesture session, virtual signing, acquires a meaning, and the virtual body makes virtual signs.

Yi [Abstract] teaches sign languages are as capable of expressing human thoughts and emotions as traditional (spoken) languages. The distinctive visual and spatial nature of sign languages makes it difficult to develop an interfacing system as a communication medium platform for sign language users. 

Yi [Introduction] teaches SIGN languages have been proven linguistically to be natural languages [1], [2], just as capable of expressing human thoughts and feelings as traditional languages are. The visual and spatial nature of sign languages contributes to the lack of “editors” in such languages. The current writing systems, while making full use of various suggestive 2-D icons or phonetic symbols, are indirect, unnatural transcriptions, and transformations of the 3-D expressions inherent in sign languages. This symbol representation for a sign language is, in fact, like a text encoding of spatial contents. 

and creating the aesthetic design language by the user using an interface based on the defined grammar, the generated corpus and the classified aesthetically compliant candidates. Yi Figures 2 and 8

Claim 2. The method of claim 1 further comprising the step of providing a feedback to the form generator. Yi [page 505] teaches when there are some components that are close to the desired ones, the users can select them and use the control panels to fine-tune them.

For example, when a user is about to insert an ith posture into the virtual gesture, she/he first clicks on one posture icon in the box, and a pop-up window appears containing postures close to (or related to) the posture. The user then chooses one posture from the window, and the selected posture replaces the old posture of the virtual body and is displayed in both the Upper Limb Display Windows.

When this process is completed, the posture i has been inserted into the virtual gesture. Virtual Gesture Display Window then automatically shows the gesture animation session based on the speed setting. On the right of the virtual gesture display window are display windows for all postures of the current gesture.
A user can click any of them to edit the gesture with the posture control panels and change the time setting. The newly created virtual gesture can be saved to the gesture database with push button VG Save.

2) Virtual Gesture Creation/Editing Panel: With the gesture creation prototype [see Fig. 7(a)] as a guide, we have implemented a virtual gesture creation and editing interface [see Fig. 7(b)] and incorporated it into the sign language interfacing system. Users use this interface, together with the posture control panels, to create, edit, store, and retrieve any virtual gestures.

Claim 3. The method of claim 1, wherein the corpus is generated using n-gram combinations. Yi [Introduction] teaches sEditor is designed to support constructing, managing, and editing virtual gestures. From these signing components, first sign language linguistic components, then phonemes, and, finally, sentences can be created.

Yi [page 500] teaches however, current systems are limited because the LPs (the sign language phonemes, words, and sentences) are fixed and the lexicons are limited… To target this issue, sEditor is an “open” platform for different sign languages with user interfaces for the creation and management of sign language LPs (from phonemes to sentences). To produce more natural hand configurations, the handshapes (the most important sign language parameters) generated by sEditor incorporate hand biomechanical constraints. sEditor serves as a sign language “word” editor prototype with which sign language users can “write” in their languages like a regular text editor for spoken languages [21].

Yi [VI. Conveying Linguistic Meaning, page 507] teaches in the following, we describe how to use this system to build basic LPs (such as “phonemes” and “morphemes”) of sign languages, create sign language vocabularies, and even “write” in a sign language (a control panel for this task is shown in Fig. 9). ASL is used as an example.
Claim 4. The method of claim 1, wherein the step of filtering further comprises: dividing the plurality of forms in to a training set and a data set, wherein the data set comprises remaining part of the plurality of forms which are not in the training set; providing the training set to the user for classification; using a result of classification of the training set to generate a machine learning classifier; classifying the data set using the machine learning classifier. Yi V. Creating Virtual Gestures, page 503-505]
Claim 5. The method of claim 1, wherein the grammar is defined based on the context of the domain. Yi [Conveying Linguistic Meaning] teaches a signer of a particular sign language makes gestures according to the grammar of that sign language; an avatar can also imitate this process by following commands on the movements of the virtual body parts if these movements are designed to abide by grammatical rules of that sign language. Thus, a virtual gesture session, virtual signing, acquires a meaning, and the virtual body makes virtual signs.

Claim 6. The method of claim 1, wherein the predefined template of themes is decided based on the cultural context of the user. Yi [page 500] teaches however, current systems are limited because the LPs (the sign language phonemes, words, and sentences) are fixed and the lexicons are limited… To target this issue, sEditor is an “open” platform for different sign languages with user interfaces for the creation and management of sign language LPs (from phonemes to sentences). To produce more natural hand configurations, the handshapes (the most important sign language parameters) generated by sEditor incorporate hand biomechanical constraints. sEditor serves as a sign language “word” editor prototype with which sign language users can “write” in their languages like a regular text editor for spoken languages [21].

Yi [page 499] teaches data from native signers are collected with video collection equipment, and users can enter annotation information into data distinct
Claim 7. The method of claim 1, wherein the interface is in the form of a drawing or music. Yi Figure 8. 
Claim 8. It differs from claim 1 in that it is a system that performs the method of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 9. It differs from claim 2 in that it is a system that performs the method of claim 2. Therefore claim 9 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 10. It differs from claim 10 in that it is a computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executing the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661